Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent
provisions.
This office action is in response to the amendment filed on 6/15/2020.
Claims 1, 4, 10, 13, 15, and 20 have been amended.
Claims 2 and 11 have being canceled.
Claims 21 and 22 are new.
Claims 1, 3 – 10, and 12 – 22 are pending for consideration. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/27/2020 has been entered.



Response to Arguments
Applicant's arguments filed on 6/15/2020 have been fully considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 – 10, 12, 13, and 16 – 22 are rejected under 35 USC 103 as being unpatentable over Wang et al. (US 2013/0212671) (hereafter Wang) and in view of Cochin et al. (US 2016/0179706) (hereafter Cochin).

Regarding claim 1 Wang teaches: A method comprising: using a multiplexer to control connection between an interface and a host computing device; communicating a first instruction to the multiplexer to control the connection to prevent access to the host computing device via the interface by an external device (Wang, in Para. [0040] discloses “Multiplexer 208 is controlled by signal 222 from system processor 204. It can use any conventional, proprietary or future techniques for mixing video and graphics from multiple sources such as chroma-key, overlay, windowing, etc.” Wang, in Para. [0042] discloses “Similar to the provision of application processor graphics 216 to display 210 via mux 208, system processor 204 prevents access of processor 202 to keyboard 206 and other peripherals until authentication succeeds.”); [receiving, from the external device, access information; determining whether the access information is approved for permitting access to the host computing device;] 
and in response to determining that the access information is approved, communicating a second instruction to the multiplexer to control the connection to provide access to the host computing device via the interface by the external device (Wang, in Para. [0014] discloses “a computer system according to embodiments of the invention includes a first subsystem including a first processor configured to run applications; a second subsystem including a second separate processor configured to run security firmware; and peripherals connected to the second subsystem, wherein access to the peripherals by the applications is controlled by the security firmware running on the second processor” Wang, in Para. [0015] discloses “configuring a second subsystem of the computer system including a second separate processor to run security firmware; connecting peripherals to the second subsystem; and controlling access to the peripherals by the applications using the security firmware running on the second processor which emulates corresponding peripheral connections of the first subsystem.”).
Wang fails to explicitly teach: receiving, from the external device, access information; determining whether the access information is approved for permitting access to the host computing device
Cochin from the analogous technical field teaches: receiving, from the external device, access information; determining whether the access information is approved for permitting access to the host computing device
(Examiner note: granting (i.e. approval) or rejecting an access is met by the operations of a pairing module) (Cochin, in Para. [0016] discloses “the pairing module 110 may detect connection of an external device, determine a type of the connected device, and generate a random user action associated with the device to complete a pairing between the computer 102 and the external device” Cochin, in Para. [0031] discloses “The pairing may include granting access to the resources of the computer 102 unavailable to the previously segregated device. If the random user action is not received (line 820), the pairing module 110 may reject the connected device (block 822) and continue to segregate the device from resources of the computer 102, such that the connected device is not paired with the computer 102.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, in view of the teaching of Cochin which discloses an external device type detection/examination and granting/rejecting an access to the system in order to improve control and higher security of communication between host computer and external devices (Cochin, [0011, 0016, 0031]).

Regarding claim 3 Wang teaches: The method of claim 1, wherein the external device is a universal serial bus (USB) compatible device (Wang, in Para. [0057] discloses “the peripherals that can be connected via USB belong to a number of categories, each possibly with its unique implication on security of the computer system.”).

Regarding claim 4 Wang fails to explicitly teach:  The method of claim 1, wherein the access information comprises at least one of an identifier of the external device, power consumption information of the external device, and a type of the external device.
Cochin from the analogous technical field teaches: The method of claim 1, wherein the access information comprises at least one of an identifier of the external device, power consumption information of the external device, and a type of the external device. (Cochin, in Para. [0011] discloses “The connection of the external device to the computer may be detected, and the type of device may be determined from the identifier provided by the external device.” Cochin, in Para. [0048] discloses “The display 1014 may also display various indicators to provide feedback to a user, such as power status, call status, memory status, network status etc.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, in view of the teaching of Cochin which discloses receiving of an external device identifiers comprising device type as well as various device information including power consumption status in order to improve control over communication in the system with external devices (Cochin, [0011, 0048]).

Regarding claim 5 Wang fails to explicitly teach:  The method of claim 1, further comprising determining that the external device is physically-interfaced with an interface of the host computing device, and wherein receiving information comprises receiving the information upon physical interface of the external device with the interface of the host computing device.
Cochin from the analogous technical field teaches: The method of claim 1, further comprising determining that the external device is physically-interfaced with an interface of the host computing device, and wherein receiving information comprises receiving the information upon physical interface of the external device with the interface of the host computing device (Examiner note: pairing module collects information about external devices interfaces) (Cochin, in Para. [0013] discloses “a system 100 illustrating a computer 102 and various external devices 104,106, and 108 that may be connected to the computer 102 via various interfaces.” Cochin, in Para. [0016] discloses “the pairing module 110 may be implemented in an operating system (OS) driver for an interface” Cochin, in Para. [0063] discloses “there is disclosed a method that includes detecting, by a processor, connection of an external device to a computer via a wired interface or a wireless interface and preventing, by the processor, the external device from accessing one or more resources of the computer.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, in view of the teaching of Cochin which discloses receiving an information about external device interfaces in order to improve control over communication in the system with external devices (Cochin, [0013, 0016, 0063]).

Regarding claim 6 Wang fails to explicitly teach: The method of claim 1, wherein receiving information comprises receiving an identifier of the external device, and wherein determining whether the information is approved comprises Page 2 of 10ATTORNEY REFERENCE NO.: XRPS920180155-US-NPPATENT Application No.: 15/935,152 determining whether the identifier of the external device is approved for permitting access by the external device to the host computing device.
Cochin from the analogous technical field teaches: The method of claim 1, wherein receiving information comprises receiving an identifier of the external device (Cochin, in Para. [0011] discloses “The connection of the external device to the computer may be detected, and the type of device may be determined from the identifier provided by the external device.”), and wherein determining whether the information is approved comprises Page 2 of 10ATTORNEY REFERENCE NO.: XRPS920180155-US-NPPATENT Application No.: 15/935,152 determining whether the identifier of the external device is approved for permitting access by the external device to the host computing device (Examiner note: as noted above, detection, a device type determination, and granting (i.e. approval) or rejecting an access is performed by a pairing module) (Cochin, in Para. [0016] discloses “the pairing module 110 may detect connection of an external device, determine a type of the connected device, and generate a random user action associated with the device to complete a pairing between the computer 102 and the external device” Cochin, in Para. [0031] discloses “The pairing may include granting access to the resources of the computer 102 unavailable to the previously segregated device. If the random user action is not received (line 820), the pairing module 110 may reject the connected device (block 822) and continue to segregate the device from resources of the computer 102, such that the connected device is not paired with the computer 102.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, in view of the teaching of Cochin which discloses receiving an external device identifiers and making decision regarding granting/rejecting access of external devices to the host computer in order to higher security level in the system (Cochin, [0011, 0016, 0031]).

Regarding claim 7 Wang fails to explicitly teach: The method of claim 6, further comprising maintaining a list of identifiers approved for permitting access to the host computing device, and wherein determining whether the information is approved comprises: determining whether the identifier received from the external device matches one of the approved identifiers; and permitting the access in response to determining that the received identifier matches one of the approved identifiers.
Cochin from the analogous technical field teaches: The method of claim 6, further comprising maintaining a list of identifiers approved for permitting access to the host computing device, and wherein determining whether the information is approved comprises: determining whether the identifier received from the external device matches one of the approved identifiers; and permitting the access in response to determining that the received identifier matches one of the approved identifiers (Examiner note: permitting (i.e. approval) or rejecting an access of external devices to the host computer is performed by the pairing module including information analysis of previously access granted or rejected (segregated) external devices) (Cochin, in Para. [0031] discloses “The pairing may include granting access to the resources of the computer 102 unavailable to the previously segregated device. If the random user action is not received (line 820), the pairing module 110 may reject the connected device (block 822) and continue to segregate the device from resources of the computer 102, such that the connected device is not paired with the computer 102.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, in view of the teaching of Cochin which discloses receiving an external device identifiers and comparative analysis of previously access granted or rejected external devices in order to improve security control in the system (Cochin, [0031]).

Regarding claim 8 Wang fails to explicitly teach: The method of claim 1, wherein preventing access to the host computing device comprises preventing access to 
Cochin from the analogous technical field teaches: The method of claim 1, wherein preventing access to the host computing device comprises preventing access to the host computing device by the external device in response to determining that the information is not approved (Cochin, in Para. [0031] discloses “The pairing may include granting access to the resources of the computer 102 unavailable to the previously segregated device. If the random user action is not received (line 820), the pairing module 110 may reject the connected device (block 822) and continue to segregate the device from resources of the computer 102, such that the connected device is not paired with the computer 102.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, in view of the teaching of Cochin which discloses making decision regarding granting/rejecting access of external devices to the host computer in order to achieve higher security level in the system (Cochin, [0031]).

Regarding claim 9 Wang fails to explicitly teach: The method of claim 1, wherein the host computing device comprises an interface for external devices, and wherein the method further comprises detecting whether the external device is not connected to the interface, and wherein preventing access to the host computing device comprises preventing access to the host computing device via the interface in response to detecting that the external device is not connected to the interface.
Cochin from the analogous technical field teaches: The method of claim 1, wherein the host computing device comprises an interface for external devices, and wherein the method further comprises detecting whether the external device is not connected to the interface, and wherein preventing access to the host computing device comprises preventing access to the host computing device via the interface in response to detecting that the external device is not connected to the interface.
(Examiner note: as noted above, pairing module collects information about external devices interfaces) (Cochin, in Para. [0013] discloses “a system 100 illustrating a computer 102 and various external devices 104,106, and 108 that may be connected to the computer 102 via various interfaces.” Cochin, in Para. [0016] discloses “the pairing module 110 may be implemented in an operating system (OS) driver for an interface” Cochin, in Para. [0063] discloses “there is disclosed a method that includes detecting, by a processor, connection of an external device to a computer via a wired interface or a wireless interface and preventing, by the processor, the external device from accessing one or more resources of the computer.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, in view of the teaching of Cochin which discloses receiving an information about external device interfaces in order to improve control over communication in the system with external devices (Cochin, [0013, 0016, 0063]).

Regarding claim 10, claim 10 discloses a system that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 10 and rejected for the same reasons.

Regarding claim 12, claim 12 dependent on claim 10 discloses a system that is substantially equivalent to the method of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 13, claim 13 dependent on claim 10 discloses a system that is substantially equivalent to the method of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 16, claim 16 dependent on claim 10 discloses a system that is substantially equivalent to the method of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 16 and rejected for the same reasons.

Regarding claim 17, claim 17 dependent on claim 10 discloses a system that is substantially equivalent to the method of claim 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 18, claim 18 dependent on claim 17 and on claim 10 discloses a system that is substantially equivalent to the method of claim 7 dependent on claim 6 and on claim 1. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 18 and rejected for the same reasons.

Regarding claim 19, claim 19 dependent on claim 10 discloses a system that is substantially equivalent to the method of claim 9 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 9 are equally applicable to claim 19 and rejected for the same reasons.

Regarding claim 20 Wang teaches: A system comprising: a universal serial bus (USB) interface to a host computing device; (Wang, in Para. [0057] discloses “the peripherals that can be connected via USB belong to a number of categories, each possibly with its unique implication on security of the computer system.”).
a multiplexer configured to control connection between the USB interface and the host computing device, a computing device controller configured to: communicate a first instruction to the multiplexer to control the connection to prevent access to the host computing device via the USB interface by an external USB compatible device; (Wang, in Para. [0040] discloses “Multiplexer 208 is controlled by signal 222 from system processor 204. It can use any conventional, proprietary or future techniques for mixing video and graphics from multiple sources such as chroma-key, overlay, windowing, etc.” Wang, in Para. [0042] discloses “Similar to the provision of application processor graphics 216 to display 210 via mux 208, system processor 204 prevents access of processor 202 to keyboard 206 and other peripherals until authentication succeeds.”);
[receive a serial number and an indication of a type of the external device from the external USB compatible device; determine whether the serial number and the type of the external device are approved for permitting access to the host computing device;] 
and communicate a second instruction to the multiplexer to control the connection to provide access to the host computing device via the USB interface by the external USB compatible device in response to determining that the serial number and the type of the external device are approved (Wang, in Para. [0014] discloses “a computer system according to embodiments of the invention includes a first subsystem including a first processor configured to run applications; a second subsystem including a second separate processor configured to run security firmware; and peripherals connected to the second subsystem, wherein access to the peripherals by the applications is controlled by the security firmware running on the second processor” Wang, in Para. [0015] discloses “configuring a second subsystem of the computer system including a second separate processor to run security firmware; connecting peripherals to the second subsystem; and controlling access to the peripherals by the applications using the security firmware running on the second processor which emulates corresponding peripheral connections of the first subsystem.”).
Wang fails to explicitly teach:  receive a serial number and an indication of a type of the external device from the external USB compatible device; determine whether the serial number and the type of the external device are approved for permitting access to the host computing device;
Cochin from the analogous technical field teaches: receive a serial number and an indication of a type of the external device from the external USB compatible device; determine whether the serial number and the type of the external device are approved for permitting access to the host computing device;
 (Examiner note: granting (i.e. approval) or rejecting an access is met by the operations of a pairing module which comprises receiving all information about external device including serial number, device type, etc.) (Cochin, in Para. [0016] discloses “the pairing module 110 may detect connection of an external device, determine a type of the connected device, and generate a random user action associated with the device to complete a pairing between the computer 102 and the external device” Cochin, in Para. [0031] discloses “The pairing may include granting access to the resources of the computer 102 unavailable to the previously segregated device. If the random user action is not received (line 820), the pairing module 110 may reject the connected device (block 822) and continue to segregate the device from resources of the computer 102, such that the connected device is not paired with the computer 102.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, in view of the teaching of Cochin which discloses an external device type detection/examination and granting/rejecting an access to the system in order to improve control and higher security of communication between host computer and external devices (Cochin, [0011, 0016, 0031]).

Regarding claim 21 Wang teaches: The method of claim 1, further comprising: using a current sensor to detect whether the external device is drawing current from the interface, (Examiner note: current drawing from interface is met by direct connection to the interface nodes, devices, etc.) (Wang, in Para. [0025] discloses “the architecture comprises two sub-systems, each with their own processing units and memories, and a defined set of interfaces that interconnect the two sub-systems and the external world. One sub-system is designed to provide a familiar environment for running computer applications. The other sub-system is designed to provide a secure bridge between the first sub-system and users via input and output devices.”) and preventing access to the host computing device via the interface in response to detecting that the external device is not drawing current from the interface (Examiner note: detection of direct connectivity of devices to interface is met by the device authentication process) (Wang, in Para. [0033] discloses “The system-processor 104 typically has two connections for each type of peripheral connection, one to an actual peripheral 106 and the other to the application-processor sub-system 102.” Wang, in Para. [0070] discloses “if it is determined in step S610 that authentication is successful, the system processor 204 declares a normal operational mode in step S614, and causes video mux 208 to allow the application processor 202 graphics to take up the entire screen”).

Regarding claim 22, claim 22 dependent on claim 10 discloses a system that is substantially equivalent to the method of claim 21 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 21 are equally applicable to claim 22 and rejected for the same reasons.

Claims 14 and 15  are rejected under 35 USC 103 as being unpatentable over Wang et al. (US 2013/0212671) (hereafter Wang), in view of Cochin et al. (US 2016/0179706 A1) (hereafter Cochin), and in view of A. N. Liguori et al. (US 2018/0165455 A1) (hereafter Liguori).

Regarding claim 14 Wang as modified fails to explicitly teach: wherein the computing device controller comprises a baseboard management controller (BMC).
Liguori from the analogous technical field teaches: wherein the computing device controller comprises a baseboard management controller (BMC) (Liguori, in Para. [0035] discloses “In some implementations, server 200 may include a second processor, such as a baseboard management controller (BMC) 240 for managing the operation of server 200”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change Barboy, as modified by Couchin in view of the teaching of Liguori which discloses a controlling system comprising a baseboard management controller (BMC) in order to improve operation management of  computing system (Liguori, [0035]).

Regarding claim 15 Wang as modified fails to explicitly teach: wherein the interface comprises a multiplexer configured to be controller by the computing device controller to: prevent the access to the host computing device; controllably connect the external device to the host computing device; receive the information from the external device; and communicate the information to the computing device controller.
Liguori from the analogous technical field teaches: wherein the interface comprises a multiplexer (Liguori, in Para. [0059] discloses “In some embodiments, switch 515 may be implemented as a buffer or multiplexer (MUX).”), configured to be controller by the computing device controller to: prevent the access to the host computing device (Liguori, in Para. [0093] discloses “the programmable security logic may disable communications between processor(s) 510 and BMC 520 by turning on or off, for example, one or more switches, buffers, or multiplexers”); controllably connect the external device to the host computing device; receive the information from the external device; and communicate the information to the computing device controller  (Linguori, in Para. [0143] discloses “In some implementations, the network device 1224 is a peripheral device, such as a PCI-based device. In these implementations, the network device 1224 includes a PCI interface for communicating with a host device.” Linguoi, in Para. [0056] discloses “adapter device 570 may communicate as a standard bridge component for facilitating access between various physical and emulated components of server 500 and a network fabric”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change Wang, as modified by Couchin in view of the teaching of Liguori which discloses an application of a multiplexer configured for special controlling functions in order to improve efficiency and security of the communication control in the system (Linguori, [0056, 0093, 0143]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/V.I.G./Examiner, Art Unit 2431     

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431